Citation Nr: 0121711	
Decision Date: 08/28/01    Archive Date: 09/04/01

DOCKET NO.  00-10 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
right leg disorder, described as residuals of a fracture of 
the right femur.

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a low 
back disorder.

3.  Entitlement to service connection for residuals of a 
skull injury. 

4.  Entitlement to service connection for a right knee 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The veteran and his sister


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel


INTRODUCTION

The veteran had active duty from June 1948 to October 1949, 
and from November 1949 to December 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 1998 and July 1999 rating 
decisions by the Waco, Texas Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In an April 1998 rating 
decision, the RO determined that new and material evidence to 
reopen the claims of service connection for right leg and low 
back conditions had not been presented.  In the July 1999 
rating decision, the RO determined that the claims of service 
connection for a skull injury and for a right knee disorder 
were not well-grounded.  

On June 14, 2001, the veteran testified at a personal hearing 
before the undersigned, and a transcript of that hearing is 
of record.  Since that time, the veteran has submitted 
additional evidence directly to the Board, along with a 
written waiver of the agency of original jurisdiction's 
review of the evidence.  38 C.F.R. § 20.1304 (2000).

The issue of entitlement to service connection for a right 
knee disorder is discussed in the remand which follows this 
decision.



FINDINGS OF FACT

1.  By July 1965 rating decision, the RO denied service 
connection for residuals of a fracture of the right femur, 
and denied service connection for a back disability; no 
appeal was initiated within one year following notice to the 
veteran in October 1965, and the decision is final.

2.  Evidence received since the last final July 1965 rating 
decision includes VA and private medical opinions, not 
previously considered, which bear directly and substantially 
on the specific matters under consideration regarding the 
issues of service connection for a right leg disability, 
described as residuals of a fracture of the right femur, and 
service connection for a back disability.  

3.  Fracture of the right femur pre-existed service, and the 
right leg was noted to be shorter when the veteran was 
examined for enlistment purposes.  During service, in April 
1950, the veteran underwent removal of the Vitallium.  

4.  Current residuals of a fracture of the right femur, 
including right lower extremity shortening and right knee 
pain, are shown to be a result of permanent aggravation of 
the preexisting right femur condition in service.  

5.  Medical opinions provided for the record indicate that 
the veteran's current low back disorder, including low back 
pain, is attributable to the inservice aggravation of the 
veteran's right femur disability.

6.  Competent evidence of record does not reveal that the 
veteran currently has a skull injury as result of injury or 
aggravation in service.


CONCLUSIONS OF LAW

1.  The July 1965 rating decision denying service connection 
for residuals of a fracture of the right femur, and denying 
service connection for a back disability, is final; and new 
and material evidence has been received to warrant reopening 
of each claim of service connection, respectively.  38 
U.S.C.A. §§ 5107, 5108 (West 1991); 38 C.F.R. § 3.156 (2000).

2.  Residuals of a fracture of the right femur were 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 3.306 (2000).

3.  The veteran's current low back disorder is proximately 
due to his right leg disorder.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.310 (2000).  

4.  A skull disorder was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material

In-service medical records for the veteran's first period of 
active duty, in the Navy, show that the spine and extremities 
were clinically evaluated as normal upon examination in June 
1948.  Upon termination of the Health Record, in October 
1949, it was noted that limited motion of the right knee 
existed prior to service.  

In-service medical records for the veteran's second period of 
active duty, in the Air Force, show that, upon enlistment 
examination in November 1949, there was a healed fracture of 
the right leg.  The veteran had had open reduction in 1944, 
and there was a loss of 10 degrees in squatting.  The right 
leg was 1/4 of an inch shorter than the left leg.  It was 
noted that the veteran had been discharged from the Navy 30 
days prior, and that he denied loss of function.  

In a record dated on December 9, 1949, it was noted that the 
veteran's right leg was shorter than his left leg, and had 
been since an accident 5 years prior.  The veteran wore a 
built up right heel, and he wanted all of his shoes adjusted 
accordingly.  The examiner noted that the shortening existed 
prior to service.  In a record dated on December 13, 1949, it 
was the consultant's opinion that the veteran's right femur 
was broken in 1943 while he was a civilian, and that he now 
complained of shortening of the right leg.  Physical 
examination revealed shortening of the right lower extremity.  
Corresponding x-rays showed a well healed plated femur, in 
the middle one third.  The treatment plan was to build up the 
heel 3/4ths of an inch.  

In a note dated on April 17, 1950, the examiner indicated 
that, as a result of a fracture, the veteran had had a plate 
installed in the right femur 6 years prior.  The veteran 
described that the plate felt as though it had come loose, 
and the veteran complained of pain on movement.  Service 
medical records reveal that the veteran was hospitalized for 
surgery on April 18, 1950.  Hospital records reveal that 
foreign bodies had been retained, in the form of a Vitallium 
plate and 5 steel screws.  The foreign bodies had been 
surgically placed in March 1943 when the veteran was 12 years 
of age.  The surgery consisted of the removal of Vitallium 
plate, right femur.  The corresponding x-rays on file show 
the placement of the 5 screws, that the 5th screw had to be 
removed, and that the condition of the bone structure was 
unaltered.  The post-operative diagnosis was defective 
Vitallium plate, right femur.  It was also noted that the 
foreign bodies retained, and the malunion fracture, right 
femur, were not incurred in the line of duty; as they existed 
prior to service.  The veteran was discharged in May 1950, 
and the final diagnosis was malunion, fracture, right femur.  
The veteran was instructed to continue with physical therapy 
for the right knee.  A November 1950 record shows treatment 
for the right leg.  

An August 1951 prescription shows that the veteran needed a 
heel lift for new shoes.  The veteran had about a 1 & 1/2 
inch shortening of the right leg due to an old fracture of 
the femur.  Upon discharge examination in November 1953, the 
lower extremities were clinically evaluated as "abnormal."  
The diagnosis was genu valgu, right knee, with 1 & 1/2 
shortening of the right leg, and 30 percent limitation of 
flexion of the leg on the thigh, right side.  It was noted 
that, in June 1951, the veteran had also undergone surgery 
for removal of a silver plate from the right femur. 

More than 10 years following service separation, the veteran, 
in June 1965, filed an original claim of service connection 
for a right leg condition, and a back condition which had 
resulted from the shortening of his right leg.  No medical 
evidence was presented in conjunction with his claim.  

By way of a July 1965 rating decision, the RO denied service 
connection for residuals of a fracture of the right femur, as 
the RO found that the evidence of record did not show injury 
to the right leg in service.  Rather, the RO found that the 
operation during service was for the "improvement" of a 
condition which had existed at the time of service 
enlistment; and that aggravation was not shown.  The RO also 
found that a back disability, claimed by the veteran, was not 
shown by the evidence of record.  

The veteran was notified of this decision by letter dated in 
October 1965; however, as he did not appeal the decision 
within the applicable time period, the RO's July 1965 rating 
decision is final and not subject to revision on the same 
factual basis.  

In September 1997, the veteran filed an application to reopen 
his claim of service connection for residuals of a right leg 
disorder, and for service connection for a back disability.  
Despite the finality of a prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156 (2000).

Pursuant to 38 C.F.R. § 3.156(a), "new and material 
evidence" is evidence not previously submitted which bears 
directly and substantially upon the specific matter under 
consideration, is not cumulative or redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  The U.S. Court of Appeals 
for the Federal Circuit (Federal Circuit) has emphasized that 
while not every piece of new evidence is "material," some new 
evidence may well contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it may not eventually 
convince VA to alter its prior adverse decision.  See Hodge 
v. West, 155 Fed. 3rd 1356 (Fed. Cir. 1998).

In this case, the evidence associated with the claims folder 
since the last final rating decision in July 1965 includes 
duplicate copies of the veteran's service medical records, a 
photograph purported to be of the veteran during service, and 
a medical treatise definition of the word "genu."  Also 
associated with the claims folder, and elaborated on further 
in the discussion below, are lay statements, VA examination 
and treatment records, a personal hearing transcript, Surgeon 
General records, and private treatment records.

In lay statements received from two of the veteran's sisters, 
they attest to the fact that the veteran was hospitalized in 
service in April 1950, and that he complained of right leg 
pain and back problems at that time.  

In February 2000, the veteran underwent VA examination for 
the bones.  The RO solicited an opinion from the examiner 
regarding aggravation of the right femur disorder in service.  
The examiner stated that review of the veteran's medical 
records demonstrated that it was well-documented that he had 
a shortened right lower extremity with a femoral malunion and 
limitation of right knee motion during his Naval and Air 
Force enlistment.  The examiner commented on records that are 
not currently, by the Board's review of the record, 
associated with the claims folder.  He stated that the 
veteran worked for a sewing machine company after his service 
discharge, and that he had stopped working in 1988 when he 
had a heart attack.  The examiner stated that the veteran 
also had had bypass surgery, for which a left leg saphenous 
vein was harvested for the surgery; and that the veteran had 
no additional surgeries on his knees and legs.  The examiner 
noted that the veteran complained of pain in the low back, 
especially on the right lower lumbar side.  

Physical examination revealed that range of motion for the 
right knee was from zero degrees of extension to 107 degrees 
of flexion.  Scars of the knees were noted.  The examiner 
stated that the right knee was cool, non-swollen, stable and 
mildly crepitant with the indicated range of motion.  At 10 
centimeters above the top of the patella bilaterally, the 
circumference of the right thigh was 38.5 centimeters; and 
the left thigh circumference was 40 centimeters.  The right 
lower extremity was 1-3/8 inches shorter.  

In the section for "Diagnostic and Clinical Tests," the 
examiner stated that review of the veteran's x-rays 
demonstrated genu valgum of the right knee.  Lateral review 
of both knees revealed that the anterior-posterior width of 
the proximal tibia of the joint line was 6.2 centimeters on 
the left proximal tibia, and 5.6 centimeters on the proximal 
right tibia.  There was 17 degrees of genu-varum at the site 
of the healed right femoral fracture, which was a femoral 
malunion.  The diagnoses was healed right femoral malunion, 
sustained at age 12, and which existed prior to service; and 
genu valgum of the right knee secondary to the varus 
deformity of the right femur.  The examiner opined that:

There is no obvious evidence that this patient sustained 
any exacerbation related to his military service, and 
there is no evidence that the residuals of the femur 
fracture were permanently worsened or aggravated beyond 
normal progression by the veteran's active duty.  

The lateral x-ray of the right knee shows a smaller 
proximal right tibia compared to the left, which is a 
residual deformity of the proximal right tibia due to 
the femur fracture; due to this femoral fracture and 
malunion, the tibia did not develop fully.  This 
malunion is clearly due to his femur fracture at age 12.  

It is not unusual for internal-fixation screws to break-
off at the head or loosen and require hardware removal 
once a fracture has healed, which it did in this 
veteran.  The patient had 0-90 degrees of flexion prior 
to his hardware removal in April of 1950, and at the 
present time has 0-107 degrees of flexion in the right 
knee.  He has improved.

Patient has had shortening of his right lower extremity 
of approximately 1-3/8" throughout his life, and there 
is no change.

As stated above, there is no evidence that military 
service in any way exacerbated this veteran's condition 
beyond that expected of normal age progression.

The examiner who wrote the opinion above was a VA staff 
orthopedist.

At a personal hearing before the undersigned in June 2001, 
the veteran testified that while he was in service, he 
injured his right leg when bricks fell on the leg during a 
scuffle.  The veteran testified that he did not wear lifts in 
his shoes prior to service.  The veteran stated that he had 
no trouble, or pain, with the right leg during basic training 
for the Air Force.  The veteran recounted that he had surgery 
in service, and that he continued to have problems with the 
right femur thereafter.  The problems were that he had not 
regained motion in the (right) knee, and that he had to wear 
built up boots.  The veteran's sister testified on his 
behalf, and elaborated upon the veteran's contentions.  

In February 2000, the Office of the Surgeon General wrote a 
letter to the veteran regarding his injury and an alleged 
fall during 1950.  In essence, the veteran was advised to 
find out whether the military had determined that his injury 
was incurred in the line of duty, and to determine VA's 
reluctance to accept his current medical condition as duty 
related.  

VA outpatient treatment records show that in June 2001, the 
veteran presented at VA for a history of several ailments, 
including right femur fracture, low back pain, and right knee 
pain.  The examiner noted that the veteran had lived with 
chronic right foot, right knee and low back pain since an 
incident in service wherein he sustained a fracture to his 
right femur.  The veteran's history of inservice surgeries 
was noted.  The veteran had worn a lift or modified right 
shoe to accommodate a shortened right leg.  The VA examiner 
stated:

Based on my review of the veteran's service medical 
records, it is my opinion that it is highly likely, and 
much more likely than not, that his right leg condition, 
including his right lower extremity shortening, his 
right knee pain, and low back pain, was permanently 
aggravated by his period of active service.  The 
permanent shortening of the right leg has undoubtedly 
contributed to the patient's lower back pain. 

In a statement received in July 2001, the veteran's private 
physician, Dr. B., indicated that he had reviewed the 
veteran's service medical records, and it was his opinion 
that it was more likely that his right leg condition, to 
include his lower extremity shortening was permanently 
aggravated by his period of active service.  Dr. B. stated 
that this had caused the veteran severe lower back pain, as 
indicted in his medical records.  Indeed, Dr. B. could have 
had access to the veteran's medical records because in 
February 1999, the RO sent the veteran requested copies of 
his VA claims file, to include medical records.  

In a statement received in August 2001, the veteran's private 
physician, Dr. R., in essence, opined that his review of the 
veteran's history and medical records revealed that the 
approximately 2 inch differential in the leg length, as shown 
during the veteran's military service, was a significant 
factor with his problem of low back pain.  

In reviewing the additional evidence of record, it is obvious 
to the Board that the additional evidence associated with the 
claims folder since the July 1965 rating decision is new, as 
it was not previously of record.  Again, as indicated in the 
introduction, the veteran has provided waivers, which allows 
the Board to review some of the additional evidence received 
in the first instance.  The additional evidence received is 
also material, as it suggests the possibility that the 
veteran's current residuals of a right femur disability, and 
a back disability associated therein, were aggravated in 
service, unlike the determination previously made by the RO 
in the finally denied July 1965 decision.  As a consequence, 
the Board finds that the reopening requirements of 38 
U.S.C.A. § 5108 have been met.  

The Board will now proceed with the merits of the veteran's 
claims regarding entitlement to service connection for 
residuals of a fracture of the right femur, and entitlement 
to service connection for a low back disorder.  



II.  Service Connection

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2000).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).


A.  Fracture of the Right Femur 

After careful consideration of the veteran's contentions, as 
well as the evidence compiled by and on his behalf, the Board 
determines that service connection for residuals of a 
fracture of the right femur is warranted. 

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 U.S.C.A. § 1132, 1137; 
38 C.F.R. § 3.304 (2000).

In this case, the veteran's was clinically evaluated as 
normal upon service entrance examination in June 1948.  
Therefore, the Board concedes that a presumption of a sound 
condition at service entrance initially attaches in this 
case.  See Crowe v. Brown, 7 Vet. App. 238 (1994); 38 C.F.R. 
§ 3.304.  The burden of proof is now on VA to rebut the 
presumption by producing clear and unmistakable evidence that 
the veteran's right femur disorder existed prior to service.  
The U.S. Court of Appeals for the Federal Circuit has 
emphasized that 38 C.F.R. § 3.304(b)(2) provides that the 
finder of fact should consider all medically accepted 
evidence bearing on whether the service member was suffering 
from the disease or injury in question prior to induction and 
should give weight to particular evidence based on accepted 
medical standards and medical knowledge regarding the known 
characteristics of particular diseases.  In particular, the 
regulation permits the finder of fact to consider records 
made prior to, during or subsequent to service concerning the 
inception of the disease.  Harris v. West, 203 F.3d 1347 
(Fed. Cir. 2000).

While this burden is a formidable one, Kinnaman v. Principi, 
4 Vet. App. 20, 27 (1993), the Board in this instance has 
conducted the required impartial and thorough review of all 
of the evidence of record in determining whether there is 
clear and unmistakable evidence that the disorder preexisted 
service.  Crowe, 7 Vet. App at 245-6.  That is, in 
considering all medically accepted evidence bearing on the 
issue, the Board finds that the veteran in this case was 
suffering from residuals of a fracture of the right femur 
prior to induction.  Service medical records show that he had 
surgery of the right femur prior to service entrance, and 
that while in service, the veteran had to have a Vitallium 
plate surgically removed because the plate was defective.  
The corresponding surgical and hospital records consistently 
refer to the veteran's condition, of having a Vitallium plate 
with screws, and malunion fracture of the right femur, as 
having existed prior to service.  This evidence of record is 
sufficient to meet the standards of clear and unmistakable 
evidence of the existence of a pre-service right femur 
disorder.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.

Next, under the provisions of 38 U.S.C.A. § 1153 and 38 
C.F.R. § 3.306 (2000), a preexisting injury or disease will 
be considered to have been aggravated by service where there 
is an increase in disability during such service, unless 
there is a finding that the increase in disability is due to 
the natural progress of the disease.  The regulation further 
provides that aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. § 3.306(b).

Also, clear and unmistakable evidence is required to rebut 
the presumption of aggravation when the pre-service 
disability underwent an increase in severity during service.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  However, temporary 
or intermittent flare-ups of a pre-existing injury or disease 
are not sufficient to be considered "aggravation in service" 
unless the underlying condition as contrasted to symptoms, is 
worsened.  Jensen v. Brown, 4 Vet. App. 304, 306- 307 (1993), 
citing Hunt v. Derwinski, 1 Vet. App. 292 (1991).

In the veteran's case, his complaints of pain and leg 
shortening in service lead to his subsequent inservice 
surgery of the right femur.  In conjunction with the surgery, 
the surgeons found that the veteran had a defective Vitallium 
plate of the right femur.  While the bone structure was 
unaltered, it was noted that the foreign bodies and malunion 
fracture of the right femur were not incurred in the line of 
duty and had existed prior to service.  In sum, the veteran 
had a defective plate in his right femur prior to service 
entrance, which, because of residual pain and disability, had 
to be removed during service.  

While the RO in July 1965 concluded that the veteran's 
inservice surgery on the right femur actually improved his 
condition, the remainder of the evidence of record, in 
particular, the post-service VA and private medical opinions 
now of record, show that the veteran's condition was 
aggravated in service.  There are conflicting medical 
opinions in this regard.  The VA examiner in February 2000, 
opined that there was no evidence that the veteran's military 
service in "any way" exacerbated his (right femur) 
condition beyond that expected of normal age progression.  
However, in June 2001, the veteran's treating VA therapist 
opined that it was "highly likely," and "much more likely 
than not" that the veteran's right lower extremity 
shortening was permanently aggravated by his period of active 
service.  In agreement is the veteran's private physician, 
Dr. B., who in July 2001, opined that it was "more likely" 
that the veteran's right leg condition, to include the lower 
extremity shortening, was permanently aggravated by his 
period of active service.  

All of the  medical examiners of record provided cogent 
rationale and bases for their opinions, as was explained in 
detail earlier in the decision.  The Board places great 
probative weight on all of these opinions of record, and 
finds that the opinions at least put the evidence into 
relative equipoise.  That is, the Board determines that the 
veteran's preexisting injury of the right femur was 
aggravated by service, since there was an increase in 
disability during service, and, since the finding of whether 
the increase in disability was due to the natural progress of 
the disease is in relative equipoise in this case.  38 C.F.R. 
§ 3.306(b).  

When, after consideration of all evidence and material of 
record in a case, there is an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter, the benefit of 
the doubt of resolving each issue shall be given to the 
claimant.  38 U.S.C.A. § 5107(b) (West 1991).  Accordingly, 
resolving all benefit of the doubt in the veteran's favor, 
the Board will award service connection for residuals of a 
right femur disorder. 

In reaching this decision, the Board notes that recent 
legislation, the Veterans Claims Assistance Act of 2000 (or 
VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), contains 
extensive provisions modifying the adjudication of all 
pending claims.  However, the Board finds that VA has fully 
met its statutory obligations to the veteran under this new 
legislation.  In any event, given the favorable outcome of 
this decision, it is clear that the veteran is not prejudiced 
by any failure to develop his claim under this new 
legislation.  Bernard v. Brown, 4 Vet. App. 384 (1993).


B.  Low Back

In addition to the regulations for service connection 
provided above, the Board notes that disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  When service 
connection is thus established for a secondary condition, the 
secondary condition shall be considered a part of the 
original condition.  38 C.F.R. § 3.310 (2000)

The evidence of record shows that the veteran currently has a 
low back disorder, of which, VA and private medical examiners 
have attributed to inservice aggravation of a right femur 
disorder.  Specifically, in June 2001, the veteran's VA 
examining therapist opined that it was highly likely, and 
much more likely than not, that the veteran's right leg 
condition, including low back pain, was permanently 
aggravated by his period of active service.  In July 2001, 
Dr. B., the veteran's private physician indicated that the 
veteran's right lower extremity shortening was permanently 
aggravated by his period of active service, and that the same 
had caused the veteran severe low back pain.  In August 2001, 
Dr. R., indicated that the shortening of the veteran's right 
leg was a significant factor in his problem with low back 
pain, and that he would, unfortunately, probably never 
recover from the condition.  

Therefore, the Board determines that the veteran has a low 
back disorder which has resulted from the aggravation of his 
right femur disability in service.  Since the Board has just 
established service connection for residuals of a fracture of 
the right femur, it will now establish that the veteran is 
entitled to service connection for a low back disorder as 
proximately related to the service connected right femur 
disability.  38 C.F.R. § 3.310.  Accordingly, the claim is 
granted.  

In reaching this decision, the Board notes that VA has fully 
met its statutory obligations to the veteran under recently 
enacted VCAA legislation.  Again, and in any event, given the 
favorable outcome of this decision, it is clear that the 
veteran is not prejudiced by any failure to develop his claim 
under this new legislation. Bernard v. Brown, 4 Vet. App. 384 
(1993).


C.  Skull

The medical and lay evidence of record do not contain 
information referable to an alleged skull injury.  

Indeed, at his personal hearing in June 2001, the veteran 
testified that he should not have included the issue of the 
skull in the record, because, apparently, when he fell in 
service, it "wasn't that bad."  Hearing Transcript at 7-8.  
The veteran has made little or no other contentions or 
comments referable to the alleged skull injury during the 
course of this appeal.  

Thus, the Board finds that veteran's claim fails because he 
has not brought forth evidence of residuals of a skull 
injury.  Therefore, the Board finds that the preponderance of 
the evidence is against a finding that the veteran has a 
skull disorder.  See Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992) (Court stated "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability," and 
held "[i]n the absence of proof of a present disability[,] 
there can be no valid claim.").  Service connection for 
residuals of a skull injury is, therefore, not warranted in 
this instance.

In reaching this decision, the Board notes that recent 
legislation, the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), contains extensive 
provisions modifying the adjudication of all pending claims. 
However, the Board finds that VA has fully met its statutory 
obligations to the veteran under this new legislation, in 
that he was allowed the opportunity to testify about the 
alleged disability at a personal hearing in June 2001.  
Considering the fact that, at the time of his personal 
hearing, the veteran indicated that he had no contentions 
about the alleged skull injury, and that he had no current 
residuals thereof, the veteran is not prejudiced by any 
failure to develop this claim under the new legislation.  
Bernard v. Brown, 4 Vet. App. 384 (1993).


ORDER

New and material evidence having been submitted, the claims 
of service connection for a right leg disorder, described as 
residuals of a fracture of the right femur, and of service 
connection for a low back disorder, are reopened.  

Service connection for a right leg disorder, described as 
residuals of a fracture of the right femur is granted.  

Service connection for a low back disorder is granted.  

Service connection for residuals of a skull injury is denied.  



REMAND

As was indicated in the decision above, there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminates the concept of a 
well-grounded claim and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

In pertinent part, and as was indicated in the factual 
background above, the veteran underwent right leg surgery in 
service, and, pursuant to this decision, service connection 
for residuals of a fracture of the right femur has been 
established, based upon aggravation of a preexisting 
condition.  The veteran's service medical records further 
show that there was limited motion in the right knee upon 
examination in October 1949.  Subsequent service medical 
records are referable to limited motion of the right knee. 

The veteran contends that he has a current right knee 
disorder.  The RO has denied the claim as being not well-
grounded.  At the veteran's personal hearing in June 2001, he 
testified that he had been treated at VA for the past five 
years.  Those medical records, notwithstanding an excerpt 
from June 2001, have not been associated with the record.  
The VA treatment records are deemed to be evidence of record, 
and a determination on the merits of the veteran's appeal 
cannot be made without consideration of that evidence.  See 
Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for a right knee 
disorder.  After securing the necessary 
release(s), the RO should obtain these 
records, and associate all non-duplicative 
information with the claims folder.  In 
particular, the RO is asked to obtain VA 
treatment records for the veteran for the 
past five years, from at least 1996 to 
2001; as such treatment at VA was 
indicated in the veteran's personal 
hearing testimony. 

3.  Thereafter, the RO should readjudicate 
the claim.  If any benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

4.  The RO and the veteran are advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
United States Court of Appeals for 
Veterans Claims.  The Court has stated 
that compliance by the Board or the RO is 
neither optional nor discretionary.  
Where the remand orders of the Board or 
the Court are not complied with, the 
Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 


